DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claim(s) 1-5,9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu et al., (NPL: Noninvasive 

4. 	As per claim 1,  Xu discloses: A graph total variation (GTV) based (Xu, page 1861, right column, lines 3-4: "total-variation (TV) minimization”) electrogram reconstruction method (Xu, page 1861, right column, lines 1-5, “Thus, it is important to preserve the unique spatial feature of during the reconstruction of , and this can be accomplished by total-variation (TV) minimization”): comprising:
based on geometry data indicative of geometrical properties of body and cardiac surfaces (Xu,  Figures 2-3, and page. 1861, right column, paragraph 3:” Primarily, to systematically evaluate the potential of the presented method in detecting and preserving the steep gradient of action potential distributed along the border of an ischemic or infarcted region (during the ST-segment of an ECG cycle), a large set of phantom and real-data experiments is conducted.”), constructing a transfer matrix that relates acquired cardiac electrical data (Xu, page 1862, right column, paragraph 2, “the transfer matrix is specific to each individual’s torso anatomy and is typically considered time-invariant as the motion induced by heart contraction and relaxation process is disregarded”, and   paragraph 1:” Based on these assumptions, the forward relationship between cardiac action potential and body-surface voltage data can be described in the following Poisson equation within the heart and Laplace equation external to the heart.”), representing electrophysiological signals collected via a plurality of body surface measurement channels (Xu, page . 1862, right column, lines: 12: "body surface potential data’), to a plurality of cardiac surface node coefficients (page. 1862, right cardiac action potential u(t)”, and left column, paragraph 2, “In particular, we propose to view the transmural action potential u(t), as a time-varying 3-D image. As illustrated in Fig. 1, the edge of this image [i.e., spatial gradient ] is always localized and steep in space. During the depolarization and repolarization, it represents the steep wavefront between active and resting regions [Fig. 1(a)], revealing alterations in the normal electrical excitation in diseased hearts.”)
for each of a plurality of target nodes among cardiac surface nodes in the geometry data (Xu, page. 1863, left column, Section; A. , paragraph 1:” In most image-processing applications, a discrete version of  TV(u) is calculated as the L1-norm of the discrete gradient field of u.”, and paragraph 2:” Individual elements in D , while straightforward to calculate in digital images because of the regular grid of pixels, are not trivial to calculate accurately when the nodes of the discrete mesh of u are distributed irregularly in space. Furthermore, this definition can differ substantially from the TV of the underlying continuous field in (7), depending on the resolution of  u.”)
selecting at least one reference node among the cardiac surface nodes neighboring the target node, calculating distances between the target node and each selected reference node (Xu, page. 1863, left Colum, Section: A., paragraphs 1-3, and equations 8-10.”)
normalizing elements of a set of differential operator matrices based on the calculated distances to provide normalized differential operator matrices; (Xu, p. 1864, left column, Section: C.:” "With the proper TV approximation determined, the next task is to determine the norm of the data-fidelity term in (6). Recent studies have shown that, when combined with an L1-norm regularization term, an L1-norm data fidelity shows higher robustness to measurement errors as well as faster convergence in comparison to an L2-based data-fidelity norm [8].”, and equations: 8,9,15, and 17.”)

iteratively computing reconstructed cardiac surface potentials based on the collected cardiac electrical data, (Xu, page. 1864, left column, Section C. paragraph 3, “In this way, by iteratively solving the L2 regularization, the local region with a small spatial gradient (being in the denominator) will generate a large penalty in the current iteration, while a large gradient will be promoted until the final solution exhibits a piecewise smooth pattern with steep gradient. The convergency of the solution of IR to the minimum of the original objective function was previously proved in [25].”, equations 16, and 18, and page. 1871, left Column, paragraph 2, “From each patient’s body-surface mapping data, we select a time frame within the ST interval (for ventricular electrical activity) as input. Fig. 12 illustrates an ECG cycle and the selected input body-surface potential map at 573 ms for case 1.”), the transfer matrix, and the normalized differential operator matrices. matrix (Xu, page 1862, right column, paragraph 2, “the transfer matrix is specific to each individual’s torso anatomy and is typically considered time-invariant as the motion induced by heart contraction and relaxation process is disregarded”, and equation (17))

5. 	As per claim 2, Xu discloses: The method of claim 1, further comprising outputting a graphical map of the reconstructed cardiac surface potentials visualized on a three-dimensional model of the heart surface to a display. (Xu, page 1871,Figures 13, and page 1872, figure 14) 

Real-data experiments on two post-infarction patients further verify the potential of the proposed method in detecting the abnormally steep gradient along the infarct border. This ability to reveal the shape of the infarct is important for guiding interventional therapies such as catheter ablation [27].)

7,	As per claim 4, Xu discloses:  The method of claim 1, wherein the selecting the at least one reference node comprises selecting up to a predetermined maximum number of reference nodes selected among the cardiac surface nodes neighboring the target node, and wherein the predetermined maximum number is at least three (Xu, page. 1863, left column, Section; A. , paragraph 1:” In most image-processing applications, a discrete version of  TV(u) is calculated as the L1-norm of the discrete gradient field of u.”, and paragraph 2:” Individual elements in D , while straightforward to calculate in digital images because of the regular grid of pixels, are not trivial to calculate accurately when the nodes of the discrete mesh of u are distributed irregularly in space. Furthermore, this definition can differ substantially from the TV of the underlying continuous field in (7), depending on the resolution of  u.”, and paragraph 3, “a numerical integration is performed over the 3-D myocardial field by (at the order of ) Gaussian quadrature points. Depending on the discretization method used (such as the finite element method or meshfree method [33] used in our study [29], [30]), on each Gauss point is approximated by a linear combination of its neighboring nodal points in the discrete field based on the spatial gradient of the shape function”)

8. 	As per claim 5, Xu discloses:  The method of claim 1, wherein only first-layer neighbors of the target node are selected as reference nodes, or wherein all neighbors within a predefined target-reference distance are selected as reference nodes. (Xu,  Page 1863, left column, Section A.: paragraph 3: “a numerical integration is performed over the 3-D myocardial field by (at the order of ) Gaussian quadrature points. Depending on the discretization method used (such as the finite element method or meshfree method [33] used in our study [29], [30]), on each Gauss point is approximated by a linear combination of its neighboring nodal points in the discrete field based on the spatial gradient of the shape function .”)

9.	As per claim 8, Xu discloses:   The method of claim 1, wherein the selecting the at least one reference node comprises selecting up to a predetermined maximum number of reference nodes among the cardiac surface nodes neighboring the target node by choosing a nearest node to the target node distributed evenly around the target node. three (Xu, page. 1863, left column, Section; A. , paragraph 1:” In most image-processing applications, a discrete version of  TV(u) is calculated as the L1-norm of the discrete gradient field of u.”, and paragraph 2:” Individual elements in D , while straightforward to calculate in digital images because of the regular grid of pixels, are not trivial to calculate accurately when the nodes of the discrete mesh of u are distributed irregularly in space. Furthermore, this definition can differ substantially from the TV of the underlying continuous field in (7), depending on the resolution of  u.”, and paragraph 3, “a numerical integration is performed over the 3-D myocardial field by (at the order of ) Gaussian quadrature points. Depending on the discretization method used (such as the finite element method or meshfree method [33] used in our study [29], [30]), on each Gauss point is approximated by a linear combination of its neighboring nodal points in the discrete field based on the spatial gradient of the shape function”)

10. 	As per claim 9, Xu discloses:  The method of claim 1, wherein the number of differential operator matrices is the predetermined maximum number.(Xu, page 1864, left column, lines 1-8, “where the dimension of matrix is and the dimension of is . It is evident that, by using the discrete TV form as defined in (9), the IRTV will involve a much larger weight matrix that will substantially increase the computation of the iterative procedure. Comparison between these two approaches will be performed in phantom experiments [Section IV-A (2)].”)

11. 	As per claim 10, Xu discloses:  The method of claim 1, wherein, prior to the normalizing, each differential operator matrix represents a weighting factor of 1 at the location of the target node and a weight of -1 at the locations of first-layer reference nodes.(Xu, page 1863, right column , last paragaraph, “In other words, at each iteration the proposed variational TV-prior is approximated by a weighted L2-norm of , with the weight matrix defined as above. It is important to note that, once a discrete mesh of the heart is constructed with Gaussian quadrature points established, shape functions used for calculating remain fixed and the only change in at each iteration comes from . Therefore, at each iteration, computation of the weight matrix involves only weighting pre-stored sparse matrices—one for each Gauss point—by a scalar and adding them together. For the sake of comparison, applying IR concept to (9), the L1-norm of the gradient field can also be approximated”)

Claim Rejections - 35 USC § 103

12.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 6, 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., (NPL: Noninvasive Transmural Electrophysiological Imaging Based on Minimization of Total-Variation Functional


15. 	As per claim 6, Xu discloses:  The method of claim 1, (See rejection of claim 1 above).

16.	Xu doesn’t expressly disclose:  iteratively computing uses an alternating direction method of multipliers (ADMM) that comprises, in each iteration thereof, a component-wise shrinkage calculation, an argument minimum calculation, and an updating of a difference term.

17.	Yang discloses: iteratively computing uses an alternating direction method of multipliers (ADMM) that comprises, in each iteration thereof, a component-wise shrinkage calculation, an argument minimum calculation, and an updating of a difference term. (Yang, equations 4-11, and page 643, right column.)

18.	Yang is analogous art with respect to Xu because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of iteratively computing uses an alternating direction method of multipliers (ADMM) that comprises, in each iteration thereof, a component-wise shrinkage calculation, an argument minimum calculation, and an updating of a difference term, as taught by Yang into the 

19. 	As per claim 7, Xu in view of Yang discloses:  The method of claim 6, wherein the ADMM iterative computing is configured to terminate when the difference term changes between two successive ADMM iterations by less than a threshold value. (Sen, page 644, left column, paragraph 2, “The algorithm stops when the primal and dual residuals [4] satisfy a certain stopping criterion. The stopping criterion can be specified by two thresholds: absolute tolerance abs and relative tolerance rel (see Boyd et al. [4] for more details)”)

20.	Claims 11, and 16, which are similar in scope to claims 1-3, 6, 7, and 10 together, thus rejected under the same rationale.
21.	Claim 12, which is similar in scope to claim 8, thus rejected under the same rationale.
22.	Claims 13-15, which are similar in scope respectively to claims 5-7, are thus rejected under the same rationale.
23.	Claims 17-20, which are similar in scope respectively to claims 2, 3, 1, and 4, are thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/           Primary Examiner, Art Unit 2619